Citation Nr: 1641874	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to toxic herbicides, and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder (claimed as ulcers), to include as due to toxic herbicides, and as secondary to service-connected PTSD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, J. M.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from June 1958 to May 1962 and from June 1962 to August 1966.  The Veteran was awarded the National Defense Service Medal and Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

An August 2011 rating decision denied the Veteran's claim for congestive heart failure and a heart attack.  He filed a timely Notice of Disagreement in August 2011, and the RO issued a Statement of the Case in April 2016.  However, the Veteran did not perfect a timely appeal for that claim.  Thus, the Board does not have jurisdiction over that matter.

In an April 2016 rating decision, the RO granted the Veteran's claim for service connection for PTSD.  Therefore, that appeal has been resolved and is no longer before the Board.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2016.  A transcript of that proceeding has been associated with the claims file.

Based on the Veteran's testimony and medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for ulcers has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hypertension and gastrointestinal disorder were caused or aggravated by his service-connected PTSD, and that he has been advised of such causal relationship by his physicians.  See October 14, 2008 statement and August 2016 hearing transcript, pp. 4-6.  

Preliminarily, there appear to be outstanding records.  In his August 2016 hearing, the Veteran reported receiving care from the Cone Medical Center in Greensboro, North Carolina.  Additionally, he submitted letters from treating physicians at Eden Medical Center.  These records and the Veteran's testimony suggest the existence of outstanding private medical records.  On remand, an attempt must be made to obtain them.  

The Veteran has not been afforded a VA examination to assess the relationship between his claimed conditions and his service-connected PTSD.  Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service or a service-connected disability; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

VA medical records indicate the Veteran is being treated for hypertension and gastroesophageal reflux disease (GERD).  See December 23, 2008 and June 19, 2008 VA medical records, respectively.  Additionally, a December 9, 1997 note from Wake Forest University Baptist Medical Center indicated the Veteran had a history of peptic ulcer disease.  However, it is unclear from the record whether the Veteran currently has peptic ulcer disease.  As noted above, the Veteran is service-connected for PTSD, and thus he satisfies the second Wallin element.  Further, he has reported that medical professionals have linked his claimed disorders to his service-connected PTSD.  Thus, the requirements for obtaining a VA examination are met.

The Veteran asserted he was exposed to toxic herbicides by virtue of his duties aboard the U.S.S. Gurke.  See August 3, 2010 statement.  Veterans who served in Vietnam are presumed to have been exposed to toxic herbicides.  Certain listed diseases are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  The Veteran's personnel records show he served aboard the U.S.S. Uhlmann, U.S.S. Shields, and U.S.S. Gurke during the Vietnam era.  VA prepared a list documenting Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last accessed October 26, 2016).  The list indicates that the U.S.S. Ulhmann entered Qui Nhon Bay in June 1965 and that the U.S.S. Gurke operated on Ganh Rai Bay, Saigon River, and Mekong River in October 1966.  However, neither period corresponds with the Veteran's service aboard those vessels.  The record includes an April 13, 2016 VA memorandum stating that the Veteran would have been aboard the U.S.S. Gurke in October 1966 and that exposure to herbicides is conceded.  However, this memorandum is in error as the Veteran's personnel records indicate he was transferred from the U.S.S. Gurke on August 21, 1966.  See also August 26, 1966 separation examination, performed at US Naval Station Treasure Island in San Francisco, California.  

While a September 2010 Personnel Information Exchange System (PIES) response indicated that the U.S.S Gurke operated in the official waters of Vietnam from June 27, 1966 to August 2, 1966, it also noted that the available records offered no conclusive proof of the Veteran's in-country service.  Thus, the evidence does not show the Veteran was exposed to herbicide agents during service and an opinion on that aspect of his claim is not warranted at this time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disorders, as well as his treatment for any acquired psychiatric disorders, to include records from the Danville Community Based Outpatient Clinic.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, to include records from Cone Medical Center and Eden Internal Medicine.

3.  Next, schedule the Veteran for an appropriate examination or examinations to determine the nature and etiology of his hypertension and gastrointestinal disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide responses to the following:

a)  Identify any diagnosed gastrointestinal disorder present since October 2008, even if it has subsequently resolved.  

b)  For hypertension and any diagnosed gastrointestinal disorder, state whether it is at least as likely as not (50 percent or greater probability) that it is related to service.

c)  For hypertension and any diagnosed gastrointestinal disorder, state whether it is at least as likely as not (50 percent or greater probability) that it is due to or caused by his service-connected PTSD.

d)  For hypertension and any diagnosed gastrointestinal disorder, state whether it is at least as likely as not (50 percent or greater probability) that it is aggravated (i.e., permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected PTSD.  If the examiner determines that a gastrointestinal disorder and / or hypertension are aggravated by the service-connected PTSD, the examiner should report the baseline level of severity of the disorder prior to the onset of aggravation.  If some of the increase in severity of the disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




